COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Overton and Bumgardner
Argued at Salem, Virginia


HARVEY E. LONG
                                         MEMORANDUM OPINION * BY
v.        Record No. 1807-97-3           JUDGE RICHARD S. BRAY
                                              MAY 19, 1998
VIRGINIA RETIREMENT SYSTEM


           FROM THE CIRCUIT COURT OF MONTGOMERY COUNTY
                       Ray W. Grubbs, Judge
          Raphael B. Hartley, III (Dorsey & Hartley, on
          brief), for appellant.

          Patricia H. Quillen, Assistant Attorney
          General (Richard Cullen, Attorney General;
          Michael K. Jackson, Senior Assistant Attorney
          General, on brief), for appellee.



     Harvey E. Long (Long) appeals an order of the trial court

which affirmed a decision by the Virginia Retirement System (VRS)

denying his claim for permanent disability retirement benefits.

Finding no error, we affirm the order.

     The parties are conversant with the record and this

memorandum opinion recites only those facts necessary to

disposition of the appeal.

     In accordance with well established principles, we view the

evidence in the light most favorable to the prevailing party

below, the VRS in this instance.   See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 789 (1990).

     After 24 years of employment in the Poultry Science
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Department at Virginia Polytechnic Institute and State

University, Long was transferred to the Animal Science

Department, with an attendant change in job responsibilities.

Following the transfer, Long became depressed and was diagnosed

with "major depression, melancholia" while hospitalized at the

Lewis-Gale Psychiatric Center from February 28 to March 9, 1992.

Upon release from the hospital, however, Long returned to his

employment and discontinued medication, despite persistent

depression and related difficulties.
     During February 1994, Long resumed psychiatric treatment.

Although the professional care and treatment regimen improved

Long's "anxiety and sleeping patterns," he continued to suffer

depression and deficiencies in his job performance and retired in

February of 1995, applying for permanent disability benefits from

the VRS in March 1995.

     Three psychiatrists evaluated Long incidental to his

disability claim.   On May 9, 1995, Dr. Neil Dubner, Long's

treating psychiatrist, opined that Long was "permanently disabled

as a result of a chronic Major Depressive state" and was an

unsuitable candidate for "Electraconvulsive Therapy" (ECT).

However, Dr. Pamila Herrington, a resident in psychiatric

medicine at the University of Virginia, concluded that
          [g]iven his partial response to pharmacologic
          treatment, [Long] may continue to show
          improvement with further medical management,
          or ECT may be a further consideration. The
          patient, however, is very vested in seeking
          disability and may be resistant to pursuing
          other treatment options.



                               - 2 -
               At this time, there is no evidence that
          the patient will be rendered permanently
          disabled secondary to his mental illness.


Dr. Debra J. Hockett also evaluated Long and supported

Dr. Dubner, finding Long "permanently disabled" by "chronic

depression along with an early onset dementia" which precluded

ECT treatment.

     After the VRS Medical Board had reviewed Long's claim

pursuant to Code § 51.1-124.23 and recommended denial of relief

on these occasions, the VRS designated attorney R. Louis

Harrison, Jr. to conduct an "informal fact-finding hearing" and

report his findings and recommendations to the VRS.   In a written

decision, dated May 22, 1996, Harrison reviewed the record in

detail and determined "that Mr. Long is not likely to be

permanently disabled," a finding that the VRS adopted in its

"final case decision" on June 21, 1996.   In affirming the VRS

action on appeal, the trial court ruled that "substantial

evidence" supported the ruling.
     Upon judicial review of agency action in accordance with the

Administrative Process Act (APA), the court must examine the

entire record to "ascertain[] whether there was substantial

evidence . . . upon which the agency as the trier of the facts

could reasonably find them to be as it did."   Code § 9-6.14:17.

"Cases subject to the standard of review outlined in Code

§ 9-6.14:17 cannot be considered a trial de novo since the

factual issues on appeal are controlled solely by the agency



                              - 3 -
record."     School Bd. of County of York v. Nicely, 12 Va. App.
1051, 1062, 408 S.E.2d 545, 551 (1991).    "Therefore, . . . the

circuit court's role in an appeal from an agency decision is

equivalent to an appellate court's role in an appeal from a trial

court."    Id.

     "The 'substantial evidence' standard, adopted by the General

Assembly, is designed to give great stability and finality to the

fact-findings of an administrative agency.    The phrase

'substantial evidence' refers to 'such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.'"     Virginia Real Estate Comm'n v. Bias, 226 Va. 264,

269, 308 S.E.2d 123, 125 (1983) (citation omitted).

     Here, although each of three psychiatrists agreed that Long

suffered major depression, opinions differed with respect to

appropriate treatment and the permanency of the illness.

Significantly, Dr. Herrington noted that all treatment options

had not been exhausted and that a finding of permanency was

premature.    Guided by the "substantial evidence" standard of

review, we find that Dr. Herrington's opinion, when considered

with the entire record, constituted "relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion."     Thus, the court correctly affirmed the denial of

disability benefits to Long.

     Accordingly, we affirm the decision of the trial court.
                                                           Affirmed.




                                 - 4 -